IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                               January 14, 2015 Session

                      ESTATE OF MARCIA HULL V.
                  ESTATE OF GEORGE A. CULVER, ET. AL.
                Appeal from the Chancery Court for Monroe County
                    No. 17764 Hon. Jerri Bryant, Chancellor




            No. E2014-01213-COA-R3-CV-FILED-FEBRUARY 19, 2015


This is a declaratory judgment action in which Plaintiff appeals the trial court’s grant of
summary judgment regarding the transfer of Marcia Hull’s monetary assets and jointly-held
property to the Culver Estate. We affirm the decision of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., C.J., and D. M ICHAEL S WINEY, J., joined.

Clifford E. Wilson, Madisonville, Tennessee, for the appellant, Beverly Hull, personal
representative for the Estate of Marcia Hull.

J. Lewis Kinnard, Madisonville, Tennessee, for the appellee, Thomas Keith Phillips, personal
representative for the Estate of George Culver.

Doris M. Matthews, Madisonville, Tennessee, for the appellee, People’s Bank of East
Tennessee.

                                        OPINION

                                   I. BACKGROUND

       On September 21, 2011, George Culver (“Husband”) and Marcia Hull (“Wife”) were
gravely injured in a fire at their residence. The couple had no children. Wife’s extended
family ceased lifesaving efforts on September 25, 2011. At that time, Husband showed some
signs of recovery; however, Husband’s extended family eventually terminated life support
on September 27, 2011.

       At the time of her death, Wife possessed two payable-on-death bank accounts, totaling
$70,788.78, with People’s Bank of East Tennessee (“People’s Bank”). Pursuant to Wife’s
contracts with People’s Bank, the accounts passed to Husband upon her death. The couple
owned two pieces of real property that also automatically passed to Husband upon Wife’s
death. Likewise, the fire insurance proceeds for the property in the amount of $59,452.39
automatically passed to Husband upon Wife’s death.

      Citing Tennessee Code Annotated section 31-3-120(a), Beverly Hull (“Plaintiff”), as
personal representative for Wife’s estate, filed suit against the Culver Estate and People’s
Bank. Section 31-3-120(a) provides as follows:

       An individual who fails to survive the decedent by one hundred twenty (120)
       hours is deemed to have predeceased the decedent for purposes of the
       homestead allowance, year’s support allowance, exempt property, elective
       share and intestate succession, and the decedent’s heirs are determined
       accordingly.

Plaintiff sought a declaratory judgment providing that the Hull Estate was entitled to Wife’s
monetary assets and one-half of the jointly-held property and the fire insurance proceeds
because Husband had not survived Wife by 120 hours. Plaintiff alleged that the couple died
as a result of a common disaster and that Husband’s relatives allowed Husband to live longer
in order to stake claim to the property at issue.

        Thomas Keith Phillips (“Defendant”), as personal representative for the Culver estate,
responded by denying wrongdoing and filing a motion for summary judgment, claiming that
Tennessee Code Annotated section 31-3-120(a) was inapplicable. Defendant alleged that
title to the real estate covered by the insurance policy properly passed to Husband upon
Wife’s death. Defendant also asserted that People’s Bank properly remitted the funds in
accordance with Wife’s contracts and in compliance with the law. Likewise, People’s Bank
denied wrongdoing and filed a cross-complaint against Defendant, asserting that Defendant
was responsible for refunding any amount deemed appropriate by the trial court.

       The trial court granted the motion for summary judgment. The court found that the
contracts between Wife and People’s Bank controlled the disposition of the monetary assets.
The court also found that Tennessee Code Annotated section 31-3-120(a) did not apply to
the real property held by the entirety and that the fire insurance proceeds properly passed to
Husband pursuant to section 31-3-106. This timely appeal followed.

                                             -2-
                                         II. ISSUE

       We consolidate and restate the issue raised on appeal by Plaintiff as follows:

       Whether the trial court erred in granting the motion for summary judgment.

                             III. STANDARD OF REVIEW

      This action was initiated in September 2012; therefore, the dispositive summary
judgment motion is governed by Tennessee Code Annotated section 20-6-101, which
provides,

       In motions for summary judgment in any civil action in Tennessee, the moving
       party who does not bear the burden of proof at trial shall prevail on its motion
       for summary judgment if it:

              (1) Submits affirmative evidence that negates an essential
              element of the nonmoving party’s claim; or

              (2) Demonstrates to the court that the nonmoving party’s
              evidence is insufficient to establish an essential element of the
              nonmoving party’s claim.

Tenn. Code Ann. § 20-16-101.

       A trial court’s decision to grant a motion for summary judgment presents a question
of law, which we review de novo with no presumption of correctness. See City of Tullahoma
v. Bedford Cnty., 938 S.W.2d 408, 417 (Tenn. 1997). We must view all of the evidence in
the light most favorable to the nonmoving party and resolve all factual inferences in the
nonmoving party's favor. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008);
Luther v. Compton, 5 S.W.3d 635, 639 (Tenn. 1999); Muhlheim v. Knox Cnty. Bd of Educ.,
2 S.W.3d 927, 929 (Tenn. 1999). If the undisputed facts support only one conclusion, then
the court’s summary judgment will be upheld because the moving party was entitled to
judgment as a matter of law. See White v. Lawrence, 975 S.W.2d 525, 529 (Tenn. 1998);
McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn. 1995).

       This action also presents a matter of statutory interpretation, which is reviewable as
a matter of law pursuant to the de novo standard without any presumption of correctness. In
re Estate of Tanner, 295 S.W.3d 610, 613 (Tenn. 2009) (citing Gleaves v. Checker Cab
Transit Corp., 15 S.W.3d 799, 802 (Tenn. 2000); Myint v. Allstate Ins. Co., 970 S.W.2d 920,

                                             -3-
924 (Tenn. 1998)). The primary objective of statutory interpretation is to carry out the
legislative intent without broadening or restricting a statute beyond its intended scope.
Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn. 2002). In construing
legislative enactments, we presume that every word in a statute has meaning and purpose and
should be given full effect if the obvious intention of the General Assembly is not violated
by so doing. In Re C.K.G., 173 S.W.3d 714, 722 (Tenn. 2005). When a statute is clear, we
apply the plain meaning without complicating the task. Eastman Chem. Co. v. Johnson, 151
S.W.3d 503, 507 (Tenn. 2004). We also presume that the General Assembly was aware of
the state of the law when the statutes were enacted and that it did not intend to enact a useless
statute. Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 527 (Tenn. 2010).

                                      IV. DISCUSSION

        Plaintiff first asserts that the court should have fashioned an equitable solution
regarding the transfer of Wife’s assets because Husband’s heirs artificially prolonged his life
in order to stake claim to the property at issue. Plaintiff suggests that this case presents the
ideal factual scenario to adopt the tort of intentional interference with an inheritance or gift.
The record reflects that following Wife’s passing, Husband showed some sign of recovery
before the family eventually decided to terminate life support. Additionally, Plaintiff never
pled the tort of intentional interference with an inheritance or gift. A party may not offer a
new issue for the first time on appeal. See Lane v. Becker, 334 S.W.3d 756, 764 (Tenn. Ct.
App. 2010) (citing Campbell Cnty. Bd. of Educ. v. Brownlee-Kesterson, Inc., 677 S.W.2d
457, 466-67 (Tenn. Ct. App. 1984)). “The jurisprudential restriction against permitting
parties to raise issues on appeal that were not first raised in the trial court is premised on the
doctrine of waiver.” Fayne v. Vincent, 301 S.W.3d 162, 171 (Tenn. 2009) (citations
omitted). If Plaintiff had raised the issue, the trial court could have addressed the claim and
provided a record for this court’s review.

        Relative to the jointly-held property, Plaintiff claims that the legislature did not
anticipate the ability of science to prolong life when crafting the statutes at issue in this case.
Plaintiff asserts that without the availability of extensive medical treatment, the couple would
have died simultaneously, thereby mandating the equal division of the jointly-held property
pursuant to Tennessee Code Annotated section 31-3-104, which provides,

       Where there is no sufficient evidence that two (2) joint tenants or tenants by
       the entirety have died otherwise than simultaneously, the property so held shall
       be distributed one-half (1/2) as if one had survived and one-half (1/2) as if the
       other had survived. If there are more than two (2) joint tenants and all of them
       have so died, the property thus distributed shall be in the proportion that one
       bears to the whole number of joint tenants.

                                                -4-
The record reflects that there was sufficient evidence to establish that Husband survived Wife
by several days and that he even showed signs of improvement following Wife’s passing.
Section 31-3-104 is inapplicable to the transfer of Wife’s interest in the jointly-held property
to the Culver Estate. See Heirs of Ellis v. Estate of Ellis, 71 S.W.3d 705, 714 (Tenn. 2002)
(finding section 31-3-104 inapplicable when the record clearly established that the couple did
not die at the same time). Additionally, section 31-3-120(a) is also inapplicable because it
“does not alter the common law operation of estates by the entirety” even when the spouse
does not survive the other by 120 hours. Id. at 709-10.

       Relative to the payable-on-death bank accounts, Plaintiff argues that the court should
have considered Tennessee Code Annotated section 31-3-120(a) before determining that the
contract controlled the transfer of Wife’s monetary assets. Plaintiff notes that the contract
was silent on the issue of simultaneous death and that Husband died before the money was
actually transferred. The bank accounts were transferred to Husband pursuant to Tennessee
Code Annotated section 45-2-704(b), which provides, in pertinent part,

       (b)(1) Any person, or persons jointly as tenants with right of survivorship,
       owning a deposit account may enter into a written contract with any bank
       whereby the balance of the deposit account may be made payable on the death
       of the last surviving owner to another person or persons, notwithstanding any
       provisions of law to the contrary.

                                             ***

       (4) The interest of a death payee shall be deemed not to vest until the death of
       the owner, or, in the case of joint owners until the death of the last surviving
       owner, and the interest shall be subject to any lien, assignment, pledge, right
       of offset or other claim that the bank could have asserted against the owner.

       (5) The following terms shall apply to the account, unless the contract provides
       otherwise:

              (A) The interest of a death payee in the account vests only if the
              payee survives the last surviving owner;

              (B) Multiple death payees surviving the last surviving owner
              shall be entitled to equal shares of the account; and

              (C) If no death payees survives, the account shall remain in the
              estate of the last surviving owner.

                                              -5-
Husband survived Wife, at which time his interest in the account vested, thereby entitling
him to the accounts at issue pursuant to Tennessee Code Annotated section 45-2-704(b).

       Absent section 45-2-704(b), Wife entered into a contract with People’s Bank in which
she designated Husband as her beneficiary on the account in the event of her death. This
court must attempt to ascertain and give effect to the intent of the parties. Christenberry v.
Tipton, 160 S.W.3d 487, 494 (Tenn. 2005). In attempting to ascertain the intent of the
parties, the court must examine the language of the contract, giving each word its usual,
natural, and ordinary meaning. See Wilson v. Moore, 929 S.W.2d 367, 373 (Tenn. Ct. App.
1996). The court’s initial task in construing the contract is to determine whether the
language is ambiguous. Planters Gin Co. v. Fed. Compress & Warehouse Co., 78 S.W.3d
885, 889-90 (Tenn. 2002). In this case, the language of the contract was plain and
unambiguous in designating Husband as the beneficiary in the event of Wife’s death.

        With all of the above considerations in mind, we conclude that the trial court did not
err in granting the motion for summary judgment when the undisputed facts support only one
conclusion, namely that Husband survived Wife and was entitled to the payable-on-death
accounts, the jointly-held property, and the corresponding fire insurance proceeds.

                                    V. CONCLUSION

       The judgment of the trial court is affirmed, and the case is remanded for such further
proceedings as may be necessary. Costs of the appeal are taxed to the appellant, Beverly
Hull, personal representative for the Estate of Marcia Hull.


                                           ______________________________________
                                           JOHN W. McCLARTY, JUDGE




                                             -6-